Citation Nr: 0510282	
Decision Date: 04/11/05    Archive Date: 04/21/05

DOCKET NO.  03-13 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for residuals of broken 
teeth.

2.  Entitlement to service connection for residuals of a left 
heel injury.

3.  Entitlement to service connection for a left ankle 
disorder.

4.  Entitlement to service connection for a left knee 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
October 1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of the Nashville, 
Tennessee, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO denied service connection for broken 
teeth, a cut ankle, a heel injury, and a knee condition.

In November 2003, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing has been associated with the claims file.  The 
veteran submitted a letter from a rehabilitation counselor at 
the hearing, and he waived initial consideration of the 
letter by the RO.  


FINDINGS OF FACT

1.  Competent evidence of a current disability related to 
broken teeth in service is not of record.  

2.  Competent evidence of a current disability related to an 
in-service heel injury is not of record.  

3.  Competent evidence of a nexus between the post service 
diagnosis of arthritis of the left ankle and service, to 
include manifestations of such to a compensable degree within 
one year following the veteran's discharge from service, is 
not of record.

4.  Competent evidence of a nexus between the post service 
diagnosis of arthritis of the left knee and service, to 
include manifestations of such to a compensable degree within 
one year following the veteran's discharge from service, is 
not of record.


CONCLUSIONS OF LAW

1.  Residuals of broken teeth were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2004).

2.  Residuals of a heel injury were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107; 38 C.F.R. § 3.303.

3.  Arthritis of the left ankle was not incurred in or 
aggravated by service nor can it be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).

4.  Arthritis of the left knee was not incurred in or 
aggravated by service nor can it be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act  
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub.  
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously-denied claim.  

The record shows that the claimant has been notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to service connection for residuals of broken 
teeth, residuals of a left heel injury, a left ankle 
disorder, and a left knee disorder.  The discussions in the 
July 2002 rating decision and the April 2003 statement of the 
case, and correspondence from the RO have informed the 
claimant of the information and evidence necessary to warrant 
entitlement to the benefits sought.  Moreover, a November 
2001 letter effectively furnished notice to the veteran of 
the types of evidence necessary to substantiate the claims 
for service connection, as well as the types of evidence VA 
would assist him in obtaining and what he should do.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
November 2001 letter was sent out prior to the rating 
decision on appeal.

The Board also finds that all necessary assistance has been 
furnished to the veteran.  The evidence of record consists of 
service medical records, private medical records, lay 
statements, and statements and personal hearing testimony 
from the veteran.  VA was not able to get all the private 
medical records that the veteran had indicated existed, and 
the veteran has been properly informed of which of these 
records were unobtainable.  He attempted to obtain additional 
records, but was unsuccessful.  The veteran has not been 
provided VA examinations in connection with his claims; 
however, the Board finds that VA was not under an obligation 
to provide an examination, as such was not necessary to make 
a decision on these claims.  Specifically, under the new law, 
an examination or opinion is necessary to make a decision on 
the claim when the record (1) contains competent evidence 
that the claimant has a current disability or persistent or 
recurrent symptoms of the disability; (2) contains evidence 
which indicates that the disability or symptoms may be 
associated with the claimant's active duty; and (3) does not 
contain sufficient medical evidence for VA to make a 
decision.  See 38 U.S.C.A. § 5103A(d).  Here, regarding the 
claims for service connection for residuals of broken teeth 
and residuals of a left heel injury, there is no competent 
evidence that the veteran has a current disability related to 
any incident in service.  Therefore, examinations for these 
claims were not necessary.  Id.  

Regarding the claims for service connection for a left ankle 
disorder and a left knee disorder, the evidence does not 
indicate that these disabilities may be associated with the 
veteran's active service.  See Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003) (VA was not required to provide the 
veteran with a medical examination absent a showing by 
veteran of a causal connection between the disability and 
service).  While the veteran has current diagnoses of 
arthritis of the left ankle and left knee, he has not brought 
forth any evidence suggestive of a causal connection between 
the current disabilities and service.  The RO informed him 
that he would need medical evidence of a relationship between 
the current disability and service, and the veteran has not 
provided such evidence.  

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.  In several 
statements including an April 2004 statement, the veteran has 
described his attempts to get records relevant to his claims 
and the reasons why such records are unavailable.  The Board 
concludes that all relevant available, including in the 
possession of the veteran, evidence has been obtained by VA 
or submitted by the veteran, and that any technical 
deficiency in fulfilling the duty to notify and assist the 
veteran is harmless error.

II.  Service connection

The veteran contends that he sustained injuries while in 
training, when he ran into a ditch and injured his left 
ankle, heel, and knee.  He states that he had sustained a 
fracture to his left leg prior to service and that the in-
service injuries aggravated his conditions.  The veteran also 
states that while eating in service, he broke a couple of 
teeth and was referred to a dentist, who did not remove the 
broken teeth.  He states that he had the teeth removed 
following his discharge from service.

Within the veteran's service medical records is a statement 
from a private physician, wherein he stated that the veteran 
had a comminuted fracture of the distal third of the left 
tibia and fibula with open reduction in November 1962.  

The preinduction examination, conducted in August 1966, shows 
that clinical evaluations of the feet and lower extremities 
were normal.  The veteran was missing teeth numbers 3, 16, 
17, and 32.  In a report of medical history completed by the 
veteran at that time, he denied a history of '"trick' or 
locked knee" or foot trouble.  He reported having undergone 
surgery in November 1962 on his left leg and that he had 
soreness in his knee on occasion.  

An August 20, 1967, treatment record shows that the veteran 
was seen for blisters on the heel.  The examiner put the 
veteran on light duty for five days.  An August 1968 
treatment record shows that the veteran reported that he had 
been in a motorcycle accident three to four years prior and 
had developed a compound fracture just above the ankle and 
had a steel plate for about one year.  The examiner noted the 
veteran now complained of some stiffness and occasional 
swelling.  Examination revealed a scar from the old fracture.  
The ankle was noted to be stable.  The examiner recommended 
heat, massage, and soaks and provided the veteran with an ace 
bandage.

A November 1967 dental record shows that the veteran was 
missing teeth numbers 3, 16, 17, and 32.  He was seen in May 
1968 and June 1968.  The treatment indicated at those times 
were examination, "TBI" floss and treatment for tooth 
number 2.  When completing a medical history for dental 
treatment in May 1968, the veteran denied having any past 
tooth trouble or painful and swollen joints.   

In an August 19, 1968, report of medical examination, 
clinical evaluations of the lower extremities and feet were 
normal.  The veteran was missing teeth numbers 1, 16, 17, and 
32.  In a report of medical history completed by the veteran 
at that time, he denied a history of "severe tooth or gum 
trouble," "bone, joint, or other deformity," "trick' or 
locked knee," or "foot trouble."  The examiner noted that 
the veteran denied any other significant medical history.  

In October 1968, the veteran signed a statement stating that 
there had been no change in his medical condition since the 
last examination.

In November 2001, the veteran submitted multiple lay 
statements from family, including his mother, siblings, and 
his siblings's spouses.  They attested to the veteran having 
injured his left leg prior to his entry into service and that 
at the time he entered service, his left leg was not having 
any problems.  They stated that immediately following 
service, the veteran complained of problems with his left 
leg.  Some of the family members stated that the veteran had 
reported having sustained an injury to his left leg while in 
service.  They all stated that the veteran continued to have 
pain in his left leg.  Some of the family members attested to 
the veteran reporting having broken a tooth in service.

Private medical records, dated in 1991, show that the veteran 
was involved in a motor vehicle accident and complained of 
chest pain.  A November 2001 private x-ray shows that views 
of the left tibia and fibula and ankle showed no recurrent 
fracture or dislocation.  The radiologist stated that there 
was an old, healed fracture of the mid shaft of the tibia and 
fibula with a metallic screw in the tibial shaft.  Private 
medical records, dated in January 2002, show diagnoses of 
arthritis of the left ankle and left knee.

A private dental record dated in October 1994 and received in 
January 2005 shows treatment to teeth numbers 30 and 31; no 
reference was made to dental surgery.

A May 2002 letter from Dr. NH indicates that he had been one 
of the treating physicians when the veteran was treated for 
his fractured tibia and fibula.  He stated that he no longer 
had the medical records but he had "progress notes" that 
showed the veteran had been administered anesthesia in 1962 
for surgery for a comminuted fracture of the left tibia and 
fibula.  

A January 2003 letter from a rehabilitation counselor shows 
that the veteran was involved with vocational rehabilitation 
for assistance with finding employment.  She stated that the 
veteran had been diagnosed with arthritis in his left leg as 
a result of a long-standing injury to the leg.  She noted 
that although the veteran had some difficulties with his leg, 
he had maintained a good work record and was earnest in his 
search for obtaining and maintaining employment.

In a May 2003 statement, the veteran stated that while in 
physical training, he fell into a ditch, which had a metal 
culvert, and which struck him in the left ankle.  He stated 
that the metal cut through his shoes and caused his left 
ankle to bleed.  He added that in addition to sustaining that 
cut, he wrenched his left knee.  The veteran stated that he 
was seen by medical attendants and was sure that they would 
document having treated him for his injuries.  He stated that 
the following day, his company commander informed them that 
he had no interest in filling out any paperwork for anyone 
who had sustained an injury.  As a result, the veteran stated 
he did not feel comfortable being seen for his injuries.  He 
stated also that upon his discharge from service, he began 
experiencing problems with his knee, ankle, and heel and saw 
a doctor, who told him it was pain with which he would have 
to live.  

In a separate May 2003 statement, the veteran stated that he 
broke a couple of teeth while eating during service, and that 
the teeth were located in the bottom right-hand side of his 
mouth.  He stated that he went on sick call when the incident 
occurred and was informed he would have to go see the 
dentist.  He added that when he went to see the dentist, she 
did not do anything for his broken teeth except clean all of 
his teeth.  The veteran asserted that once he was discharged 
from service, he had tooth number 29 extracted by a private 
dentist.  Those records are not available.

At the November 2003 hearing before the undersigned, the 
veteran's testimony regarding the in-service injury to his 
left leg was essentially a reiteration of what he had stated 
in the May 2003 letter, including his company commander not 
wanting soldiers to report injuries.  He stated that he 
continued to have problems with his left leg due to the 
physical activities he was required to do.  The veteran 
testified he had to drop out of "the program" because he 
could not keep up due to his physical constraints.  He stated 
he was seen in sick call because he could not walk in his 
boots and was given light duty.  The veteran stated he had a 
scar on his heel as a result of the injury.  He stated that 
he did not complain of left leg pain when he was discharged 
because he was ready to get out of the service.  The veteran 
stated he went to see a doctor for the left pain right after 
he was discharged from service.  Regarding the broken teeth, 
the veteran essentially reiterated what he had described in 
the May 2003 letter but noted that tooth number 19 had been 
broken.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
for a chronic disease, such as arthritis, may be granted if 
manifest to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2004).  Service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2004).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the United States Court of 
Appeals for Veterans Claims' case law, lay observation is 
competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  
In addition, if a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2004).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A.  Residuals of broken teeth and injury to the left heel

The Board has carefully reviewed the evidence of record, 
including the testimony at the November 2003 hearing, and 
finds that the preponderance of the evidence is against the 
grant of service connection for residuals of broken teeth and 
an injury to the left heel.  The veteran is competent to 
state that he broke teeth in service, as this is an 
observable condition; however, the service medical records do 
not substantiate that allegation, including the separation 
examination.  There was no finding in the service medical 
records that the veteran had broken any teeth.  Additionally, 
the veteran denied having had a history of "severe tooth or 
gum trouble in August 1968."  He then signed a statement in 
October 1968, immediately before his discharge from service, 
stating that his medical condition had not changed since the 
August 1968 examination.  Further, the veteran has not 
brought forth any competent evidence he underwent tooth 
extraction following service as a result of in-service breaks 
to his teeth.  

There is no objective evidence of record to substantiate the 
veteran's allegations of having broken teeth in service or 
having them extracted following service.  Therefore, the 
veteran has not brought forth competent evidence from a 
medical professional of a "disability" related to broken 
teeth and, therefore, service connection cannot be granted 
for such disability.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) (Court stated "Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability," 
and held "[i]n the absence of proof of a present 
disability[,] there can be no valid claim"); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).

However, assuming without deciding that the veteran has had a 
tooth or teeth removed following his discharge from service, 
he has not brought forth competent evidence that the 
extractions are related to in-service injuries to his teeth.  
The Board finds that the preponderance of the evidence is 
against a finding that the veteran broke teeth while in 
service.  He specifically denied having any problems with his 
teeth in August 1968.  A statement made by the veteran 
contemporaneously with his service is far more probative than 
statements made in connection with a claim for monetary 
benefits.  For this reason, the Board accords more probative 
value to the veteran's allegations in service than his 
current statements.  The veteran and his family members are 
not competent to provide a nexus between the possible post 
service teeth extractions and service, as the evidence does 
not show that they have the requisite knowledge of medical 
principles that would permit them to render opinions 
regarding matters involving medical diagnoses or medical 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

Regarding the claim for service connection for residuals of a 
left heel injury, the veteran is competent to allege that he 
sustained a cut to his heel while in service.  He also stated 
that he was put on light duty as a result of the cut.  The 
service medical records show that the veteran was seen in 
August 1967 for blisters on his heel, and he was put on light 
duty.  The service medical records, however, do not show that 
the blisters on the veteran's heel were a chronic condition.  
Following the August 1967 complaint, there are no other 
complaints in service regarding the veteran's heel, to 
include the August 1968 report of medical examination and 
report of medical history that the veteran completed.  In 
fact, the veteran denied having any medical history related 
to his foot.  Again, the Board accords more probative value 
to the statements made by the veteran in service than his 
current allegations.  Additionally, there is no objective 
evidence following the veteran's discharge from service to 
show that the veteran has a current left heel disability.  
Without evidence of a current disability, service connection 
cannot be granted.  See Brammer, 3 Vet. App. at 225; 
Rabideau, 2 Vet. App. at 143-44.

The veteran testified that he has a tender and painful scar.  
Even if the Board accepted that statement as true, there is 
no competent evidence of a nexus between the scar on the 
veteran's heel and an injury in service.  As stated above, 
the veteran and his family members are not competent to 
provide a nexus between a disability and service, as that 
requires a medical opinion.  See Espiritu, 2 Vet. App. at 
494.  

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claims 
for service connection for residuals of broken teeth and 
residuals of a left heel injury, and there is no doubt to be 
resolved.  See Gilbert, 1 Vet. App. at 55.

B.  Left ankle and left knee disorders

The Board has carefully reviewed the evidence of record, 
including the testimony at the November 2003 hearing, and 
finds that the preponderance of the evidence is against the 
grant of service connection for left ankle and left knee 
disorders.  Initially, the Board notes that the veteran 
claims that his disabilities of the ankle and knee pre-
existed service and were aggravated in service as a result of 
the injuries he sustained from his fall into the ditch.  
However, the Board finds that the presumption of soundness 
has not been rebutted.  Specifically, at the time of the 
veteran's August 1966 report of medical examination, clinical 
evaluation of the veteran's lower extremities was normal.  
The service medical records show that the veteran had a note 
from a private physician, dated August 1966, which indicated 
that the veteran had sustained a fracture to the distal third 
of the left tibia and fibula and had undergone surgery as a 
result.  The note was silent as to a disease or injury to the 
left ankle or the left knee.  The examiner found that 
clinical evaluation of the lower extremities was normal, and 
the veteran is entitled to the presumption of soundness.  See 
38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2004); 
Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991) (a veteran is 
presumed to be in sound condition except for defects noted on 
examination reports when examined and accepted for service).  
The Board is aware that in the report of medical history 
completed by the veteran in August 1966, he complained of 
soreness in his knee on occasion.  Reporting occasional knee 
pain would not rebut the presumption of soundness.  
Accordingly, the issues before the Board are whether left 
ankle and left knee disorders were incurred in service versus 
whether they were aggravated during service.

The veteran is competent to allege that he sustained injuries 
to his left ankle and left knee while in service; however, 
the service medical records do not substantiate his 
allegations.  In August 1968, the veteran was seen with 
complaints of pain to his left ankle.  When reporting the 
history related to his pain, the veteran stated only that he 
had sustained a fracture prior to service-he made no mention 
of having sustained an injury to his left ankle while in 
service.  The examiner did not enter a diagnosis related to 
the ankle.  Six days later, the veteran underwent an 
examination, and clinical evaluation of the lower extremities 
was normal.  In the report of medical history completed by 
the veteran at that time, he denied a history of "bone, 
joint, or other deformity," "trick' or locked knee," or 
"foot trouble."  Additionally, the examiner noted that the 
veteran denied any other significant medical history.  
Therefore, the service medical records fail to establish 
that, had the veteran sustained injuries to his left ankle 
and left knee, the injuries developed into a chronic 
condition in service.  Again, the Board accords more 
probative value to the statements made by the veteran in 
service (wherein he denied any medical problems) than the 
statements the veteran is now making in connection with his 
claim for benefits.

The objective evidence in the record shows that the first 
time the veteran was diagnosed with left ankle and left knee 
disorders was in January 2002, when he was diagnosed with 
arthritis in both joints, which is 33 years following the 
veteran's discharge from service.  There is no showing that 
arthritis manifested within one year following the veteran's 
discharge from service or evidence of continuity of 
symptomatology relating to either of these conditions.  Most 
importantly, no medical professional has attributed the 
veteran's current diagnoses of arthritis of the left ankle 
and left knee to service.  The Board does not find that the 
vocational counselor's statement that the veteran had been 
diagnosed with arthritis in the left leg as a result of a 
long-standing injury to the leg to be competent evidence of a 
nexus between the current disorders and service.  There is no 
showing that she has the requisite knowledge of medical 
principles that would permit her to render an opinion 
regarding matters involving medical diagnoses or medical 
etiology.  See Espiritu, 2 Vet. App. at 494.  As stated 
above, the veteran and his family members are not competent 
to state that the current disorders are related to service, 
as that requires a medical opinion.  Id.  

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claims 
for service connection for left ankle and left knee 
disorders, and there is no doubt to be resolved.  See 
Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for residuals of broken teeth, for 
residuals of a left heel injury, for a left ankle disorder 
and for a left knee disorder is denied.



__________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


